COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                        CORRECTED ORDER

Appellate case name:       BDTP, LLC, Shawn Nyahay and Wesley T. Fortune v. United
                           Structures of America, Inc.

Appellate case number:     01-20-00464-CV

Trial court case number: 2019-48435

Trial court:               125th District Court of Harris County


       On February 11, 2021, this Court issued an order with the incorrect style and court
information. The order of February 11, 2021, is withdrawn and this amended order is issued in its
place.
       On January 5, 2021, this Court issued an order directing appellant to make payment
arrangements for the filing of the clerk’s record or the appeal might be dismissed. The clerk’s
record was filed on January 5, 2021 and a supplemental clerk’s record was filed on January 19,
2021.
        The Court’s January 5, 2021 order further directed appellant to make financial
arrangements for the filing of the reporter’s record within 30 days of the January 5 order or the
Court would consider and decide those issues or points that do not require a reporter’s record for
a decision. See TEX. R. APP. P. 37.3(c). The reporter’s record was not filed and no response was
filed indicating that appellant intended to pay or had paid for the preparation and filing of the
clerk’s record. On February 8, 2021, appellant tendered a brief.
       Accordingly, the Court orders the appellant’s brief filed as of February 8, 2021 and will
consider and decide only those issues that do not require a reporter’s record for a decision. See id.
Appellee’s brief is due to be filed within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower____
                    Acting individually  Acting for the Court


Date: ___February 11, 2021_____